, F|LED
Ao 91 (Rev. 11/11) Criminalcompiaim ASHEV\|_LE, N.C-. '

UNITED STATES DISTRICT CoURT DEC 13 2018

 

for the u.s. o\sTR\cT couRT
Western District ofNorth Carolina W. DlST‘. OF N.C.
United States of America )
V. ) . .
' m
vvilliam Richard Himard, JR § Case NO~ l ' ig \) l ‘)~)\
)
)
)
Defena'ant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date(s) of June 1 through December 31 2017 in the county of C|eV€|and and GaStOn in the

 

 

Western District of North Caro|ina , the defendant(s) violated:
.Coa'e Section . O]Yense Description
18 U.S.C. § 2251(a) Production of child pornography '

18 U.S.C. § 2252A(a)(5)(B) Possession of child pornography

This criminal complaint is based on these facts:

See attached affidavit

lif Continued on the attached sheet.

M`
/ Comp[ainant ’s signature

Eugene Vinson, Specia| Agent - FBI

 

Printed name and title

Sworn to before me and Signed in my presence._

 

Date; 12/13/2018 9 W

 

Jud s signature
City and State; Ashevi|ie, North Carolina W` Carieton §|Vle alf, U.S. |\/Iagistrate Judge n
WM_. Pri'nted name and title

Case 1:19-cr-OOOOS-I\/|R-WCI\/| Document 3 Filed 12/13/18 Page 1 of 18

 

FiLED
ASHEV|LLE, N_C_

 

UNITED sTATEs DisTRICT CoURT ~ DEC 1 3 wm
WESTERN misrch oF NoRTH cARoLiNA ’ -
AsHEviLLE DivlsloN u.s. DisTRicT cOURT
- w. Disr. oF N_C_
.- ) UNDER sEAL
iN RE APPLICATION oF THE ) _
UNITED sTATEs oF AMERICA FoR ) CAsE Nmnber; | . 13 /Q') /Q\D\
A cRIMINAL COMPLAINT AND AN )
ARREST WARRANT FoR )
WILLIAM RICHARD HILLIARD, JR )
)

 

AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT AND AN ARREST
M
I, Eugene Vinson, after being duly sworn, depose and state:

l._ '|I have been employed as a Special Agent of the FBI since February 2013, and am
currently assigned to the Asheville Resident Agency of the Charlotte Division. I am primarily
responsible for investigating violent crimes in special maritime and territorial jurisdictions and
violent crimes against children in the Asheville area. While employed by the FBI, l have
investigated federal criminal violations related to high technology or cybercrime, child
exploitation, and child pornography. l have gained experience through training at the FBl and
everyday Work`relating to conducting these types of investigations I have received training in
the area of child pornography and child exploitation, and have had the opportunity to observe
and review numerous examples of child pornography (as defined in 18 U.S.C. § 225 6) in forms
of media including computer media. Moreover, l am a federal law enforcement officer Who is
engaged in enforcing the criminal lavvs and I am authorized by the Attorney General to request a
_ criminal complaint and arrest Warrant.

2. I, Special Agent Eugene Vinson of the Federal Bureau of lnvestigation, a Division of the

l United States Department of Justice located in Washington D.C., assigned to the Charlotte NC

Case 1:19-cr-OOOOS-I\/|R-WCI\/| Document 3 Filed 12/13/18 Page 2 of 18

 

Division, in the Asheville Residential Agency of the FBI, having been duly sworn;_ make the

following statement in support of a request for a criminal complaint and arrest warrant.

3. This Affidavit is intended to show only there is sufficient probable cause for the

requested warrant and does not set forth all of my knowledge about this matter. The Affiant’s

probable cause includes information known to me and/or provided to me by other federal, State,

and/ or local law enforcement officers l am aware of the facts of this primarily by reviewing the

case with the primary case agent, Special Agent Michael Gregory.

STATUTORY AUTHORITY

4. This investigation concerns alleged violations of

a.

18 U.S.C. § 2251(a) makes it a crime for any person who employs, uses,
persuades, induces, entices, or coerces any minor to engage in, or who has a
minor assist any other person to engage in, or who transports any minor in or
affecting interstate or foreign commerce, or in any Territory or Possession of the
United States, with the intent that such minor engage in, any sexually explicit
conduct for the purpose of producing any visual depiction of such conduct or for

the purpose of transmitting a live visual depiction of such conduct, shall be

punished as provided under subsection (e), if such person knows or has reason to

know that such visual depiction will be transported or transmitted using any
means or facility of interstate nor foreign commerce or in or affecting interstate or '
foreign commerce or mailed, if that visual'depiction was produced or transmitted
using materials that have been mailed, shipped, or transported in or affecting

interstate or foreign commerce by any means, including by computer, or if such

Case 1:19-cr-OOOO3-I\/|R<WC|\/| Document 3 Filed 12/13/18 Page 3 ot 18

 

visual depiction has actually been transported or transmitted using any means or
facility of interstate or foreign commerce or in or affecting interstate or foreign
commerce or mailed.

18 U.S.C. § 2251(e) makes it a crime for any individual who violates, or attempts
or conspires to violate, this section shall be fined under this title and imprisoned
not less than 15 years nor more than 30 years.

18 U.S.C. § 2252A(a)(5)(B) make is a crime for any person to knowingly possess,
or knowingly accesses with_intent to view, any book, magazine, periodical, film,
videotape, computer disk or any other material that contains an image of child
pornography that has been mailed, or shipped or transported using any means or
facility of interstate or foreign commerce or in or affecting interstate orforeign l
commerce by any means, including by computer, or that Was produced using
materials that have been mailed, or shipped or transported in or affecting

interstate or foreign commerce by any means, including by computer.

DEFINITIONS

5. The following definitions apply to this Affidavit:

3,.

“Child pornography” means any visual depiction, including any photo graph, film,
video, picture, or computer or computer-generated image or picture, Whether
made or produced by electronic, mechanical,`-or other means, of sexually explicit
conduct, where

i. The production of such visual depiction involves the use of a minor

engaging in sexually explicit conduct;

Case 1:19-cr-OOOO3-I\/|R-WCI\/| Document 3 Filed 12/13/18 Page 4 of 18

 

ii. Such visual depiction is a digital image, computer image, or computer-
generated image that is, or is indistinguishable from, that of a minor
engaging in sexually explicit conduct; or

iii. Such visual depiction has been created, adapted, or modified to appear that
an identifiable minor is engaging in sexually explicit conduct.
b. “Sexually explicit conduct” means
i. Sexual intercourse, including genital-genital, oral-genital, anal~genital, or
oral-anal, whether between persons of the same or opposite sex;
ii. Bestiality;
iii. Masturbation; or
iv. Sadistic or masochistic abuse; or
v. Lascivious exhibition of the genitals or pubic area of a person

PROBABLE CAUSE

v6. On June ll, 2018; William Richard HILLIARD, JR was arrested by the Myrtle Beach
Police Department (MBPD) for secretly filming several girls showering on his yacht. On June
lO, 2018, an 18 year old female (Adult Victim l - AVl), made a report with MBPD in reference
to finding an Apple iPad'filming her showering while on HlLLlARD's yacht. AVl babysits for
HILLIARD and as a high school graduation gift, he took AVl, several of her friends and AVl ’s
mother aboard his yacht in Myrtle Beach, South Carolina. While AVl was showering on the
yacht, She saw an iPad sticking out of HlLLIARD's bag that was positioned towards the
shower. After AVl inspected the iPad, she noticed that it had been recording her for
approximately 15 minutes. She stopped the video and went through the camera roll, noting other

videos Were on the iPad of the other seven (7_) girls on the yacht. Along with those videos, AVl

Case 1:19-cr-OOOO3-I\/|R-WCI\/| Document 3 Filed 12/13/18 Page 5 of 18

 

observed there were videos of other females (some of age and some minor children) taking

showers.

7. AV1 deleted_the videos on the iPad of the girls on the boat and developed a ruse to be

brought into the harbor by HILLIARD. After docking, AVl and her mother made a report with

MBPD.

8. On June 10, 2018, a Detective with MBPD interviewed AV1 and the other girls that had
been on the yacht. The seven (7) other girls told the Detective they had taken showers between
Bird Island and Restaurant Row. AVl ’s mother told the Detective that HILLIARD had been
“acting weird” while they were all on the yacht. AVl ’s mothers said that he would get her to
steer the boat While he Went and checked on the bathroom after every time one of the girls
finished showering.

9. On June 11, 2018, the Detective interviewed HILLIARD at the jail which was
recorded A_fter advisinghim of his rights, HlLLlARD admitted to recording AVl and the other
girls on the yacht. He knows AVl and her mother because AV1 babysits for him. He told the
detective recorded that he recorded the girls because he knew they would be naked in the
shower. He advised the Detective that he has been recording females for about the past two (2)
years and that he sometimes pleasures himself [sexually] after Watching them. He also admitted
to recording videos underneath a door. He said he has never sold any of the videos he made for

profit. Of the girls recorded on his yacht, he acknowledged knowing that the youngest was 14 or

15 years of age.

10. The Detective obtained a state arrest warrant for HILLIARD for violation of South

Carolina 16-17-0470(B), sex/voyeurism and arrested him on June 11, 2018.

Case 1:19-cr-OOOO3-I\/|R-WCI\/| Document 3 Filed 12/13/18 Page 6 of 18

 

11. A state search warrant for HlLLlARD's yacht, described as a Cruiser's Yacht 460 Express
(hull lD US-CRS SDA01D607) was obtained on June 11, 2018 and executed the same
day. MBPD seized several items to include two (2) laptops, SD memory cards, iPhone, iPod and
a flash drive. Prior to executing the search warrant, a Detective spoke with AVl who pointed
out where the shower was located on the yacht. She advised she Was told to shower in
HlLLIARD's room and that it never had a shower door attached because it was broken. The
Detective also discovered a shower door under a bench seat in the main room of the

boat. MBPD obtained additional state search Warrants for the items that were seized from the

yacht.

12. On June 11, 2018, the Cleveland County Sheriff`s Office (CCSO) was made aware of
HlLLIARD's arrest and of the suspicion that he had filmed females at his residence, located at
2742 Clineland Road, Cherryville, North Carolina 28021, which is in Cleveland Countyl. On
June 12, 2018, AVl ’s mother was quoted in the Shelby Star, "The mother also Said HlLLlARD
secretly recorded video of baby sitters at the house in Cherryville." A Detective with CCSO
contacted AVl ’s mother the same day who told the detective that after AVl found the iPad
recordings, AVl went through the iPad and found other recordings According to AVI, some of

the other secret recordings viewed by AVl took place in HILLIARD's daughter's bathroom at his

Cleveland County residence.

13. The Detective contacted AVl the same day. A_Vl said after she went through the
recordings, she found a recording that took place in HlLLlARD's daughter's bathroom. AVl

was able to describe the bathroom and knows the room from babysitting at his house for the past

 

1 While Cherryville, North,/Carolina is primarily within Gaston County, the residence referenced here is located just
inside Cleveland County,

Case 1:19-cr-OOOO3-I\/|R-WCI\/| Document 3 Filed 12/13/18 Page 7 of 18

 

two (2) years The recording she observed was of Adult Victim 2 (AV2) in the bathroom

naked. AVl knows AV2 because they both babysit for HILLIARD.

14. On June 12, 2018, CCSO executed a search warrant at HILLIARD'S residence in
v Cleveland County. Several items were seized during the search warrant including but not limited
to video cameras, cell phonesl SD cards and DVDs Investigators discovered that HILLIARD's
bathroom door, Where AVl had observed the recording of AV2, had tool marks which created a
chiseled out circular hole at the bottom of the door. The tool marks were rough but appeared to
have been made for the-sole purpose of making room for a camera or_video recording device to
fit under the door. No other tool marks like those Were located in the residence and based on the
upkeep of the rest of the residence, the tool marks did not seem to be “normal wear and tear.”
15. Investigators with CCSO reviewed the evidence seized from HlLLlARD’s
residence. Videos of various females showering in the bathroom both in thel yacht and at
HlLLlARD’s residence (both current, 2742 Clineland Road, Cherryville, North Carolina 28021
(Cleveland County) and former, 404 Farris Drive, Cherryville, North Carolina 28021 (Gaston
County)) were located. The videos were of different females being surreptitiously filmed in the
shower, undressing in the bathroom along with HlLLlARD engaging in vaginal sex, oral sex and
digital penetration with various females
16. On October 3, 2018, the FBI was provided the files that had been reviewed by CCSO and
MBPD. A subsequent review of those files indicated both child pornography that was likely
downloaded but not produced by HILLIARD and child pornography that Was clearly produced
by HILLIARD himself Agents with the FBI previewed several of those files which have been
detailed below: v

17. Child Victim 1

Case 1:19-cr-OOOO3-I\/|R-WCI\/| Document 3 Filed 12/13/18' Page 8 of 18

 

v a. Three (3) video files found on a SanDisk SD card that had been seized by MBPD l
reflected an 8 year old female (hereinafter “Child Victim l” or “CVl”) being
surreptitiously recorded in a bathroom located at 2742 Clineland Road,
Cherryville, North Carolina on June 29, 2017.

i. The three (3) video files reflect different devices recording CVl at the
same time with two (2) of the three (3) video files showing HlLLIARD
setting up the camera at the beginning of the file and acquiring the camera
before the file ends Two (2) of the video files reflected devices setup at

n the sink counter of the bathroom with a view of the area in front of the
sink. The third video file reflects an Apple iPad that appears to have been
placed on the floor with a view of the full area in front of the sink and
bathroom door. The video files were named With CVl ’s first name
followed by a number.

ii. These specific videos reflect HILLIARD ushering in CVl, who is Wearing
clothes, to the bathroom and instructing her to wipe lotion along with a
wet rag on her body before putting on her bathing suit. HILLIARD exits
the bathroom with CVl closing the door behind him. 7CVl unclothes with v
her genitals fully displayed in view of all three cameras and puts on the
lotion as instructed by HILLIARD. She puts on her bathing suit and
leaves the bathroom. l

b. Four (4) video files found on a SanDisk SD card that had been seized by MBPD

reflected CVl being surreptitiously recorded in the same bathroom located at

Case 1:19-cr-OOOO3-I\/|R-WCI\/| Document 3 Filed 12/,13/18 Page 9 of 18

 

2742 Clineland Road, Cherryville, North Carolina at a different time on June 29,
2017. l

i. The four (4) video files reflect different devices recording CVl at the
same time. Two (2) of the video files are recorded from the same vantage
points as the previously described files with two others appearing to be
recorded using an Apple iPhone 6 and an Apple iPhone 7 that recorded
CVl from underneath the bathroom door, the same door that AVl had
observed in a recording and CCSO discovered with tool marks at the
bottom. The video files were named with CVl ’s first name followed by a
number.

ii. Two (2) of the video files show HILLIARD ushering in CVl, who is

wearing a bathing suit, to the bathroom and instructing her to wipe herself
off with atowel. HlLLIARD leaves and CVl dries herself off with a
towel. The video file, appeared to have been filmed using an Apple iPad2
and With a view of the full area in front of the sink and bathroom door,
which-captures a silver object appearing below the bathroom door. As
CVl begins to place items in her bag, the silver object disappears CVl
leaves the bathroom, turning the light off behind her. After approximately
4.5 minutes, HlLLlARD is observed entering the bathroom With CVl
behind him. He turns the light back on and instructs her to put lotion back

on. After she tells him she kept it on, he instructs her to put more on while

 

2 The following page contains a screenshot, Figure l, from the video file that was filmed nom a view underneath the
bathroom door that shows the Apple iPad (circled in red) placed on the floor with a view o'f the full area in front of
the sink and bathroom door. . `

Case 1:19-cr-OOOO3-|\/|R-WCI\/| Document 3 Filed 12/13/18 Page 10 of 18

 

handing her a bottle of lotion and a washcloth. He instructs her to “lather
up good” before closing the bathroom door. CVl unclothes with her
genitals on hill display and in view of the camera. A silver object appears
back under the bathroom door as she puts her bathing suit back on then
disappears after a little less than a minute. After the female leaves the
bathroom and near the end of the footage, HILLIARD is observed entering

1 the bathroom and picks up a black object off of the sink counter and then

picks up the Apple iPad before the footage ends

i. `
1.' "_,_

Figirre 1

iii. The two (2) other video files appear to have been recorded using an Apple

iPhone 63 and Apple iPhone 7.

 

3 The below picture contains a screenshot, Figure 2, from the video file that Was filmed from a view of the Apple
iPad that captures a silver object believed to be an Apple iPhone 6 (circled in red).

Case 1:19-cr-OOOO3-|\/|R-WCI\/| Document 3 Filed 12/13/18 Page 11 of 18

    

 

l. The video footage filmed using the Apple iPhone 6 starts out dark
before providing a view underneath the door of the bathroom from
the hallway. Across the bathroom and laying upright on the floor
and against the wall, an Apple iPad can be observed in between
two (2) books CVl appears around the corner and proceeds to
change into her bathing suit. Her genitals are seen on full display

and in view of the camera. The footage ends

 

Figzn'e 2

Case 1:19-cr-OOOO3-|\/|R-WCI\/| Document 3 Filed 12/13/18 Page 12 of 18

 

2. The video footage filmed using the Apple iPhone 7 provides a
view from underneath the door of the bathroom from the hallway.
CVl is observed changing with her genitals on full display and in

view of the camera. The footage ends.

  

     

Figure 3 Figure 4,

 

Figu)'e 5

3. Figures 3, 4 and 5 were obtained from CCSO during the execution
of a search warrant at 2742 Clineland Road, Cherryville, North
Carolina on June 12, 2018 and show a view of the bathroom door

from inside the bathroom. Figure 3 shows a flashlight from the

Case 1:19-cr-OOOO3-|\/|R-WCI\/| Document 3 Filed 12/13/18 Page 13 of 18

 

law enforcement photographer underneath the door in the area
showing evidence of tool marks Figure 4 shows the flashlight can
only fit in the area with the tool marks Figure 5 shows the bottom
of the bathroom door with evidence of tool marks
c. Two (2) video files found on a SanDisk SD card that had been seized by MBPD
reflected CVl being surreptitiously recorded in one of the showering facilities of
the Cleveland Country Club located at 1360 E. Marion Street, Shelby, North
Carolina on June 29, 2017. The video files were named with CVl ’s first name
followed by a number. l
i. The first video file appears to have been recorded using an Apple iPhone 7
and begins with HILLIARD placing the iPhone on a bench in the
showering facility across-from CVl and his daughter showering in a stall.
CVl is observed wearing a bathing suit While she showers HILLIARD
takes his daughter around the corner of the shower stall and instructs CVl
on the other side of the shower stall to throw her bathing suit to him and
he’ll give her towel to her when she is ready. HILLIARD advises her that
he’ll stay on the other side of the shower stall telling her, “l’m not going to
look, sweetie.” CVl takes off her bathing suit with her genitals on full
display and continues to shower. HILLIARD walk_s towards his phone
and peers into the shower-stall saying, “l’m sorry, do you want your
towel?i’ The footage ends with HILLIARD approaching the camera and

picking i_t up.

Case 1:19-cr-OOOO3-|\/|R-WCI\/| Document 3 Filed 12/13/18 Page 14 of 18

 

ii. The Second video file appears to have been recorded using an Apple
iPhone 7 and begins approximately where the first video stopped The
camera view is at an angle but captures CVl while she is showering
HILLIARD can be heard engaging in a phone conversation The camera
keeps CVl in view as she continues to shower with her genitals on full
display. As the female finishes the shower, she walks across the
showering area to obtain her towel. The camera angle maintains her in
view as she acquires her towel and dries off. The footage ends n

d. The mother of CV l was interviewed and she positively identified screenshots
taken from the video footage as her daughter At no time did she give HILLIARD
permission to make any recordings of her daughter.

e. Records obtained from Cleveland Country Club reflected HILLIARD’s monthly
statement in June 2017 showed he was charged for snacks at the pool bar`and
guest.fee at the pool on June 29, 2017. Detectives with CCSO viewed the
showering facility at the Cleveland Country Club which appeared consistent with
the background of the _two (2) video files

18. Child Victim 2

a. Three (3) video files found o_n a SanDisk SD card that had been seized by MBPD
reflected an 8 year old female (Child vVictim 2 -_ CV2) being surreptitiously
recorded in a bathroom located at 2742 Clineland Road, Cherryville, North
Carolina [Cleveland County] on December 9, 2017.

i. The three video files appear to have been recordings that Were filmed in

sequential order with two (2) of the files having been recorded using an

_ Case 1:19-cr-OOOO3-|\/|R-WCI\/| Document3 Filed 12/13/18 Page 15 of 18

 

Apple iPhone 7. The third file is a recording that is stationary and appears
to have been setup at the sink counter of the bathroom with a view of the

area in front of the sink which includes the bathtub. The video files were

named with CV2’s first name followed by a number.

ii. The first video file appears to have been recorded using an Apple iPhone 7
and it depicts HILLIARD’s daughter wearing a bathing suit and CV2 is
only wearing tights As the videoprogresses, HILLIARD walks in front
of the sink mirror where he can be seen using his phone to film. During `a
maj ority'of the video, CV2 is the main focus and is observed fully nude
with her genitals on full display and in view of the camera.

iii. The second video file is stationary and appears to have been recorded from
the sink counter of the bathroom with a view of the area in front of the
sink Which includes the bathtub. CV2 and HILLIARD’s daughter are
observed in the bathtub washing each other. At one point, HILLIARD
comes in the bathroom and is heard instructing them to stand in a view in
front of the camera, to lay their bathing suits across the bathtub and rub
each other with lotion after telling them he would “get out.” Near the end
of the video, HILLIARD reenters the bathroom as they are rubbing each
other while naked with lotion. This portion of the video overlaps with the
third video file.

iv. The third video file appears to have been recorded using an Apple iPhone
7 and partially overlaps the events in the second video file but from a

different angle. HILLIARD is heard saying CV2’s mother is at a

Case 1:19-cr-OOOO3-|\/|R-WCI\/| Document 3 Filed 12/13/18 Page 16 of 18

 

Charlotte Hornet’s game. Both CV2 and HlLLlARD’s daughter are
observed rubbing lotion on each other while naked followed by CV2
rubbing lotion on her body. HILLIARD is heard encouraging CV2,
saying she “is doing good.” The camera view is focused on ‘CV2 for a
majority of the video even while HILLIARD and his daughter are talking
to each other. Further, the video at one point appears to zoom in on_ CV2
While she is naked CV2 is observed fully nude with her genitals on full
display in a lewd and lascivious manner.

b. The mother of CV2 was interviewed and she was aware of the recorded incident
but only after HILLIARD was arrested by MBPD in June 2018. She advised CV2
Was left with HILLIARD and his daughter while she attended a Charlotte Hornets
basketball game.

19. Child Victim 3

a. Several video files found on various media devices seized by MBPD and CCSO
reflected Child Victim 3 (CV3) who is now an adult being surreptitiously and
overtly recorded in the shower aboard what appears to be a yacht While nude, in
the bedroom of what appears to be a yacht engaging in vaginal sex with
HILLIARD and in the bedroom engaging in vaginal and oral sex With HILLIARD
located at 404 Farris Drive, Cherryville, North Carolina 28021 [Gaston County].
A video file found on a SanDisk SD card seized by MBPD reflected CV3
engaging in oral sex with HILLIARD while located in Homewood, Alabama.

b. An interview of CV_3 was conducted by CCSO and by FBI Special Agent Gregory

who advised all of the sexual encounters With HILLIARD occurred when she was

Case 1:19-cr-OOOO3-|\/|R-WCI\/| Document 3 Filed 12/13/18 Page 17 of 18

 

between the ages of 14-16 years of age;'no' sexual encounters occurred past her
18th birthday. She further advised she was paid by HILLIARD to perform sexual
acts on HILLIARD as well as be filmed by him. vHILLIARD was aware of her
age based on his relationship with her family as well as birthday cards he gave her
on her birthdays.
CONCLUSION
20. Based on the foregoing, your Affiant submits this Affidavit which supports probable
cause for a warrant to arrest William Richard HILLIARD, JR for having violated Title 18,
United States Code, Section 2251(a), which prohibits the production of child pornography and
Title 18, United States Code, Section 2252A(a)(5)(B), which prohibits the possession of child

pornography.

 

Eu e J. Vinson

FBl Special Agent
Affiant

Sworn before the undersigned this the ii day of December, 2018.

Qr

W. Carleton%etcalf, United States Magistrate Judge

 

Case 1:19-cr-OOOO3-|\/|R-WCI\/| Document 3 Filed 12/13/18 Page 18 of 18

 

